DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,889,588 to Jenkins in view of US Patent No. 3,321,874 to Henc.
In re claims 1 and 6, Jenkins teaches a cutter assembly, comprising: 
a carrier (31) having a plurality of first holes (74); 
at least one cutter (54) comprising a blade (56) and a cutter seat (44,50), wherein the blade is connected to the cutter seat and protrudes upward (as shown in at least Figures 1, 10, and 11), the cutter seat (44,50) comprises at least one upper-adjusting hole (72, upper as shown in at least Figure 14) and at least one lower-adjusting hole (72, lower as shown in at least Figure 14), the at least one upper-adjusting hole and the least one lower-adjusting hole together extend through the cutter seat (44,50) and have a spatial communication therebetween; at least one first fastener  (70) having a top portion and a fastening portion connected to each other (as shown in at least Figure 10); 
the diameter of the at least one member is greater than that of the at least one lower-adjusting hole (as shown in at least Figures 10 and 14) of the cutter seat, the fastening portion of the at least one first fastener has a diameter less than that of the at least one lower-adjusting hole (Col. 3, lines 52-63), the at least one first fastener passes through the at least one upper- adjusting hole and the at least one lower-adjusting hole of the cutter seat and engages with a corresponding one of the first holes of the carrier to fasten the at least one cutter on the carrier, and the at least one member and the surface of the cutter seat of the at least one cutter have a gap therebetween (Col. 3, lines 52-63), thereby the at least one cutter is slightly movable or turnable relative to the carrier during a cutting process (Col. 3, lines 52-63).
	Regarding claims 1, 6, and 10, Jenkins teaches a cutter assembly having an upper and lower adjusting hole. The relationship between the fastener and adjusting hole permits movement of the cutter units during cutting. Jenkins teaches a fastener having a head disposed on an outer (of top) surface of a cutter board. Jenkins does not teach the at least one upper-adjusting hole is formed with a diameter greater than that of the at least one lower- adjusting hole, such that the cutter seat is formed with a countersink surface between the at least one upper-adjusting hole and the at least one lower-adjusting hole; and at least one countersink member connected to the at least one first fastener, wherein a diameter of the at least one countersink member and a diameter of the top portion of the at least one first fastener are less than that of the at least one upper-adjusting hole of the cutter seat, the diameter of the at least one countersink member is greater than that of the at least one lower-adjusting hole of the cutter seat.
	Henc teaches in the art of cutter assemblies, the least one upper-adjusting hole (hole screw 34 is disposed within and see Annotated Figure 1, below) is formed with a diameter greater than that of the at least one lower-adjusting hole (see Annotated Figure 1, below), such that the cutter seat is formed with a countersink surface between the at least one upper-adjusting hole and the at least one lower-adjusting hole; and at least one countersink member (34) connected to the at least one first fastener (threaded portion of 34 is the fastener), wherein a diameter of the at least one countersink member and a diameter of the top portion of the at least one first fastener are less than that of the at least one upper-adjusting hole of the cutter seat (as shown in at least Figure 14), the diameter of the at least one countersink member is greater than that of the at least one lower-adjusting hole of the cutter seat (as shown in at least Figure 14).

    PNG
    media_image1.png
    225
    742
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cutter seat of Jenkins with a countersink upper and lower adjusting-hole and fastener arrangement as taught by Henc to provide a flush fastener with respect to the cutting seat which protects the screws which prevents exposure to unwanted external damage. One having ordinary skill in the art would recognize that providing a countersink adjusting hole and fastener arrangement is an obvious matter of design choice based user preference and the environment of use (since the countersink arrangement provides the same function as a adjusting hole and screw head arrangement, which is securing or fastening structures relative to one another).
In re claims 2 and 7, Jenkins teaches further comprising at least one second fastener (70, Jenkins), wherein the carrier (31) comprises at least one second hole (74, Jenkins), the cutter seat (44,50) of the at least one cutter has at least one fastening hole (72, Jenkins) disposed on a lower surface of the cutter seat (72 extends from an upper surface to a lower surface, therefore, the lower surface has a fastening hole), and the at least one second fastener (70) passes through the at least one second hole of the carrier (31) and engages with the at least one fastening hole of the cutter seat (44,50).
In re claims 4 and 9, modified Jenkins teaches wherein the least one first fastener (70, Jenkins) is a bolt, the at least one countersink member is a gasket (Figure 14, Henc) formed with a through hole, the at least one first fastener (70, Jenkins) passes through the through hole of the at least one countersink member and engages with a corresponding one of the first holes (74, Jenkins) of the carrier.
Note, the phrase gasket has been given its plain and ordinary meaning of a shaped piece.
In re claim 10, Jenkins teaches a cutting machine, comprising the cutter assembly as claimed in claim 1, and a main console for mounting the cutter assembly (Col. 4, lines 22-31).
	
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of US Patent No. 3,321,874 to Henc, as applied to the above claims, and in further view of US Patent No. 3,049,039 to Wright.
In re claims 3 and 8, modified Jenkins teaches a cutter seat, but does not teach at least one lateral fastener, wherein the cutter seat of the at least one cutter has at least one tightening hole disposed on a lateral surface thereof, the blade of the at least one cutter has a through hole, and the at least one lateral fastener passes through the through hole of the blade and engages with the at least one tightening hole to fasten the blade on the cutter seat.
Wright teaches a cutter assembly wherein a cutter seat (12) of the at least one cutter has at least one tightening hole (Fig. 3, hole screw 30 is disposed in) disposed on a lateral surface thereof, the blade (28) of the at least one cutter has a through hole, and the at least one lateral fastener passes through the through hole (as shown in Figure 3) of the blade and engages with the at least one tightening hole to fasten the blade on the cutter seat.
It would have been obvious to one before the effective filing date of the invention to provide the cutting board and cutter arrangement of Jenkins with a lateral hole arrangement as taught by Wright to provide additional security to the cutting blade to prevent tipping of the cutting edges (Col. 2, lines 47-56).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Henc, as applied to the above claims, and in further view of US Patent No. 6,779,426 to Brightman.
In re claims 5 and 9, modified Jenkins teaches carrier is made of wood (Col. 3, lines 31-35, Jenkins), the at least one cutter is made of steel (Col. 3, lines 31-35, Jenkins), and the blade of at least one cutter is formed as a round-rectangular frame (Figure 10, there are a plurality of rectangular sections along the contour of the round blade, Jenkins).
Jenkins teaches the cutter is steel, but does not teach the cutter is stainless steel.
Brightman teaches a cutter (14) is stainless steel (Col. 2, lines 47-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to fabricate the cutter of Jenkins from stainless steel as taught by Brightman which is advantageous of strength, durability, and being resistant to corrosion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 2313801 teaches an adjustable cutter movable relative to the carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                      /JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724